\OO°\|C\U\-I>WN-‘

W\IC\LI!&WN_C\QW\|¢\¢JIAWN_O

 

 

Case 3:16-cv-00401-MMD-CBC Document 44 Filed 04/18/19 Page 1 of 4

AARON D. FORD
Attomey General

GERRI LYNN HARDCASTLE,
Deputy Attomey General

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1134

E-mail: ghardcastle@ag.nv.gov

Attorneys for Defendants
Romeo Aranas and Don Poag

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RlCHARD R. GATES, Case No. 3:16-cv-00401-MMD-CBC

Plaintiff,

DEFENDANTS’ MOTION FOR
vs. ENLARGEMENT OF TIME T() REPLY TO
LAINTIFF’S OPPOSITION TO DEFENDANTS’

ROBERT LEGRAND, et al., MOTION FOR SUMMARY IUDGMENT

Defendants.

 

Defendants Romeo Aranas and Don Poag by and through counsel, Aaron D. Ford, Attomey
General of the State of Nevada, and Gerri Lynn Hardcastle, Deputy Attomey General, hereby move this
Honorab|e Court for an enlargement of time to reply to Plaintiff`s opposition to Defendants’ motion for
summary judgment. This motion is based on Fed. R. Civ. P. 6(b), the following memorandum of points
and authorities, and all papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
l. FACTS AND RELEVANT PROCEDURAL HISTORY

This is a prisoner civil rights action brought by Plaintiff Richard Gates (Plaintifl), pursuant to 42
U.S.C. § 1983 and the Eighth Amendment to the U.S. Constitution. The Court has permitted Plaintiff to
proceed with three Counts alleging an Eighth Amendment deliberate indifference to serious medical
needs claim against Defendants Hegge, Poag and Aranas. ECF No. 7 at 12.

///
///

 

\CQQ\IQ\LI|AL¢JN-‘

®\lo\meN_o\om\lo\LI\-PWN_O

Case 3:16-cv-00401-MMD-CBC Document 44 Filed 04/18/19 Page 2 of 4

On March 19, 2019, Defendants filed their Motion for Summary Judgment (MSJ). ECF No. 38.
Plaintiff opposed the motion on April 4, 2019. ECF No. 43. Defendants reply is therefore due today,
April 18, 2019, However, Defendants need additional time to reply to Plaintiffs opposition.

Recently, Defendants’ counsel encountered unexpected health problems requiring surgery and
preventing her from being in the office. A|though counsel has now returned to work, her professional
obligations have been especially demanding as a result of her absence. Therefore, counsel respectfully
requests one additional week to file her clients reply.

II. DISCUSSION

A. Fed. R. Civ. P. 6(b)(l) allows this Court to extend deadlines.

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, lnc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

l992). Fed. R. Civ. P. 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,

for good cause, extend the time: (A) with or without motion or notice if

the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the

party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the

Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attomey’s “conf|icting professional engagements” or personal commitments s‘.ich as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. Johnson v. Mammoth Recreatio)is, lnc., 975 F.2d
ll 604, 609 (9th Cir. l992).
///
///

///

 

 

 

\Q°°\IS\MJ>WN-

NNNNNNNNN___¢___»_o-o__
®\lo\§l\-BWN_*O\QW\|¢\UI¢PWN-O

 

 

Case 3:16-cv-00401-MMD-CBC Document 44 Filed 04/18/19 Page 3 of 4

B. Good cause exists to enlarge the time for Defendants to reply.

Defendants’ reply to Plaintiff’s opposition to their MSJ is due today, so they are seeking an
extension before the expiration of the deadline. Accordingly, Defendants need only demonstrate good
cause for the requested enlargement.

Defendants assert that good cause exists for this Court to enlarge the time for Defendants to
reply to Plaintifi’s opposition. As stated, their counsel has recently been out of the office due to
unexpected health problems. A|though she has now retumed, her absence has cause her workload to
increase significantly. Consequent|y, Defendants respectfully request an extension of one week to file
their reply.

IV. CONCLUSION

Based on the foregoing, Defendants respectfully request that this Court allow them one
additional week (or up to and including Thursday, April 25, 2019) to reply to Defendants opposition to
their motion for summary judgment.

DATED this 18th day of April, 2019,

AARON D. FORD
Attomey General

  

By= 1
HA CASTLE
Deputy Atto ey General
State of Nevada

Bureau of Litigation
Pub|ic Safety Division

Attorneys for Defendants

 

 

\O°¢\lo\'~h&bJN-

NNNNNNNN_-_-»____.___._
'Q`CE\IG\M¢BWN_O\CW\IQ\Lh-PWN-O

 

 

Case 3:16-cv-00401-NIMD-CBC Document 44 Filed 04/18/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attomey General, State of Nevada, and that
on this 18th day of Apri|, 2019, l caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF TIME TO REPLY TO PLAINTIFF’S OPPOSITION TO
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, by U.S. District Court CM/CFE

Electronic Filing to:

Richard Gates #27835
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
lcclawlibrary@doc.nv.gov

l\ _. l
wiq§g_:§»a
An employee o t e Office

of the Attomey General

 

